Case 1:19-cv-00039-MAC-KFG Document 32 Filed 06/23/20 Page 1 of 1 PageID #: 920




  UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


 STARCO IMPEX, INC.,                             §
                                                 §
                 Plaintiff,                      §
                                                 §
 versus                                          §   CIVIL ACTION NO. 1:19-CV-39
                                                 §
 LANDMARK AMERICAN                               §
 INSURANCE COMPANY,                              §
                                                 §
                 Defendant.                      §

             MEMORANDUM ORDER ON MOTION FOR LEAVE TO AMEND

          The court referred this matter to United States Magistrate Judge Keith F. Giblin for

 consideration and recommended disposition of case-dispositive motions. On May 28, 2020,

 Judge Giblin issued a report and recommendation on the plaintiff’s opposed motion for leave to

 file its First Amended Complaint (#19). He recommended that the Court deny the motion. In

 support, Judge Giblin found that the plaintiff had not established good cause supporting the

 requested amendment beyond the deadline.

          No party has objected to the magistrate judge’s recommendation. After review, the Court

 finds that Judge Giblin’s findings and recommendations should be accepted. The Court ORDERS

 that the report and recommendation (#29) is ADOPTED. The Court further ORDERS that the

 plaintiff’s opposed motion for leave (#19) is DENIED.

          SIGNED at Beaumont, Texas, this 23rd day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
